DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1- 8 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11113218. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6  of patent #11113218 contain(s) every element of claims1-8 of the instant application and as such anticipate(s) claim(s 1-8 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
The following table illustrates the correlations.
US11113218
Present Application
1. A semiconductor device comprising: a first set including a first bus master, a first master interface provided between the first bus master and a bus, and a first protocol conversion unit provided in the bus, wherein the first bus master outputs first data generated based on a first protocol, wherein the first master interface includes a first copy data generation unit for generating first copy data by copying the first data, and a first code generation unit for generating a first error detection code based on the first copy data, and a first identifier addition unit for adding a first protocol identifier representing the first protocol used in the first bus master to the first copy data, wherein the first protocol conversion unit generates a second data by converting the first data from the first protocol to a second protocol, a second set including a second bus master, a second master interface provided between the second bus master and the bus, and a second protocol conversion unit provided in the bus, wherein the second bus master outputs third data generated based on a third protocol, wherein the second master interface includes a second copy data generation unit for generating second copy data by copying the third data, and a second code generation unit for generating a second error detection code based on the second copy data, and a second identifier addition unit for adding a second protocol identifier representing the third protocol used in the second bus master to the second copy data, the third protocol being different from the first protocol, wherein the second protocol conversion unit generates fourth data by converting the third data from the third protocol to the second protocol, a bus slave, a slave interface provided between the bus slave and the bus, wherein the slave interface receives the second data, the first copy data, the first error detection code, and the first protocol identifier from the first protocol conversion unit, and the fourth data, the second copy data, the second error detection code, and the second protocol identifier from the second protocol conversion unit, wherein the slave interface includes an error detection unit for detecting an error of the first copy data based on the first error detection code and an error of the second copy data based on the second error detection code a first verification protocol conversion unit for the first protocol conversion unit, the first verification protocol conversion unit generating first verification data by converting one of the second data and the first copy data from one of the first protocol and the second protocol to another one the first protocol and the second protocol, a second verification protocol conversion unit for the second protocol conversion unit, the second verification protocol conversion unit generating second verification data by converting one of the fourth data and the second copy data from one of the third protocol and the second protocol to another one of the third protocol and the second protocol, a comparator for comparing the first verification data with third verification data that is another one of the second data and the first copy data, and comparing the second verification data with fourth verification data that is another one of the fourth data and the second copy data, and a selector for selecting one of the first and second verification protocol conversion units for the comparator based on the first and second protocol identifiers added to the first and second copy data by the first and second identifier addition units, respectively.
1. A Semiconductor device comprising: a bus master, a bus slave, 5a master interface provided between the bus master and a bus, a slave interface provided between the bus slave and the bus, a protocol conversion unit provided in the bus, 10wherein the bus master outputs a first data generated based on the first protocol, wherein the master interface includes a copy data generation unit for generating a copy data by copying a partial area of the first data, and a code generation unit for generating an error 15detection code based on the copy data, wherein the protocol conversion unit generates a second data by converting the first data from the first protocol to the second protocol, wherein the slave interface inputs the second data, the 20copy data, and the error detection code, wherein the slave interface includes an error detection unit for detecting an error of the copy data based on the error - 27 -detection code, and a verification protocol conversion unit for generating the first verification data from by converting one of the second data or the copy data from one of the first protocol or the second protocol to the other, and a comparator for 5comparing the second verification data and the first verification data as the other of the second data or the copy data as a second verification data.
5. A method for protecting a bus which connects a first master interface provided between a first bus master and a slave interface provided between a bus slave and the bus, and which connects a second master interface provided between a second bus master and the slave interface, the method comprising the steps of: (1) outputting, from the first bus master, a first data generated based on a first protocol, (2) generating by the first master interface, first copy data by copying the first data, (3) generating, by the first master interface, first error detection code based on the first copy data, and adding a first protocol identifier representing the first protocol used in the first bus master to the first copy data, (4) generating, by a first protocol conversion unit in the bus, the second data by converting the first data from the first protocol to a second protocol, (5) outputting, from the bus, the second data, the first copy data, the first error detection code, and the first protocol identifier to the slave interface, (6) detecting, by the slave interface, an error in the first copy data based on the first error detection code, (7) generating, by the slave interface, first verification data by converting one of the second data and the first copy data from one of the first protocol and the second protocol to another one of the first protocol and the second protocol, (8) comparing, by the slave interface, the first verification data with second verification data that is another one of the second data and the first copy data, and (9) outputting, from the second bus master, third data generated based on a third protocol, (10) generating, by the second master interface, second copy data by copying the third data, (11) generating by, the second master interface, second error detection code based on the second copy data, and adding a second protocol identifier representing the third protocol used in the second bus master to the second copy data, the third protocol being different from the first protocol, (12) generating, by a second protocol conversion unit in the bus, fourth data by converting the third data from the third protocol to the second protocol, (13) outputting, from the bus, the fourth data, the second copy data, and the second error detection code, and the second protocol identifier to the slave interface, (14) detecting, by the slave interface, an error in the second copy data based on the second error detection code, (15) generating, by the slave interface, third verification data by converting one of the fourth data and the second copy data from one of the third protocol and the second protocol to another one of the third protocol or the second protocol, and (16) comparing, by the slave interface, the third verification data with fourth verification data that is another one of the fourth data and the second copy data, and (17) selecting, by a selector, one of the first verification data and the third verification data for the comparing by the slave interface based on the first and second protocol identifiers added to the first and second copy data, respectively.
6. A method for protecting a bus which connects a master interface provided between a bus master and a slave interface provided between a bus slave and the bus, the method comprising the steps of: 5(1) the bus master outputs a first data generated based on a first protocol, (2) the master interface generates copy data by copying a partial area of the first data, (3) the master interface generates an error detection code 10based on the copy data, (4) a protocol conversion unit in the bus generates the second data by converting the first data from the first protocol to a second protocol, (5) the bus outputs the second data, the copy data, and the 15error detection code to the slave interface, (6) the slave interface detects an error in the copy data based on the error detection code, (7) the slave interface generates the first verification data by converting one of the second data or the copied data 20from one of the first protocol or the second protocol to the other, - 30 -(8) the slave interface compares the second verification data with the first verification data as the second data or the other of the copied data as a second verification data.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184